PER CURIAM.
The defendant’s recommended guideline sentence was “community control or 12-30 *1275months incarceration.” The sentence pronounced and imposed was commitment to prison “for a term of 8 years” with a proviso that “after serving a period of 2V2 years imprisonment in DOC the balance of such sentence shall be suspended and the defendant shall be placed on probation for a period of 5 years....” No reasons were given to support a departure sentence. The issue is whether this is a departure sentence.
This case is substantially the same as McKee v. State, 528 So.2d 417 (Fla. 5th DCA 1988) and Carr v. State, 528 So.2d 406 (Fla. 5th DCA 1988), and, on the authority of those cases, the sentence in this case is held to not depart from the guideline recommendation and is
AFFIRMED.
SHARP, C.J., and DANIEL, J., concur.
COWART, J., dissents with opinion.